        Case 5:21-cv-00075-PRW Document 1 Filed 02/02/21 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

     (1) ERIN JOYNER,             )
                        PLAINTIFF )
 v.                               )                 CASE NO. CIV-21-75-PRW
                                  )
    (1) MERCY HOSPITAL            )                 JURY TRIAL DEMANDED
        OKLAHOMA CITY, INC.,      )                 ATTORNEY’S LIEN CLAIMED
    (2) KEVIN RINKS,              )
    (3) MELINDA SHRUM,            )
    (4) ANTHONY LANGILOTTI,       )
                     DEFENDANTS. )

                                         COMPLAINT

       COMES NOW the Plaintiff, Erin Joyner, and for her claim for damages incurred

due to discrimination arising from her employment with Defendant Mercy Hospital

Oklahoma City, Inc. Plaintiff hereby alleges and states as follows:


                                           PARTIES

1.   Plaintiff Erin Joyner is a resident of Oklahoma County and a citizen of the State of

     Oklahoma.

2.   Defendant Mercy Hospital Oklahoma City, Inc. (“Mercy”) is a domestic not-for-profit

     corporation doing business in the State of Oklahoma. Defendant may be served with

     process by serving its registered agent: Corporation Service Company, 10300

     Greenbriar Place, Oklahoma City, Oklahoma 73159.




                                            1
        Case 5:21-cv-00075-PRW Document 1 Filed 02/02/21 Page 2 of 11




3.   Defendant Anthony Langilotti (“Langilotti”) was an employee of Mercy during all

     times relevant to this action, and, upon information and belief, is a resident of

     Oklahoma County, Oklahoma.

4.   Defendant Melinda Shrum (“Shrum”) was an employee of Mercy during all times

     relevant to this action, and is, upon information and belief, a resident of Oklahoma

     County, Oklahoma.

5.   Defendant Kevin Rinks (“Rinks”) was the Vice President of operations of Mercy

     during all times relevant to this action, and is, upon information and belief, a resident

     of Oklahoma County, Oklahoma.

                                       JURISDICTION

6.   The Court has jurisdiction over the lawsuit because the suit arises under 42 USC §§

     2000e, et seq., more commonly known as Title VII of the Civil Rights Act of 1964,

     as amended.

7.   During all times relevant to this action, Plaintiff was an employee of Mercy. During

     her employment, she was the victim of sexual harassment in violation of Title VII and

     the Oklahoma Anti-Discrimination Act (“OADA”).

8.   The Court has supplemental jurisdiction on 28 USC § 1367 of Plaintiff’s claims for

     violations of the OADA against Defendant because Plaintiff’s claims are so related to

     the claims within the Court’s original jurisdiction that they form part of the same case

     or controversy under Article 3 of the U.S. Constitution.

9.   The same acts described below which violate Title VII also constitute violations of

     the Oklahoma Anti-Discrimination Act.

                                              2
         Case 5:21-cv-00075-PRW Document 1 Filed 02/02/21 Page 3 of 11




                                             VENUE

10. Venue is proper in this district under 28 USC § 1391(b)(2) because a substantial part

      of the events or omissions giving rise to this claim occurred in this district. Plaintiff

      was employed by Mercy in Oklahoma City, Oklahoma County, Oklahoma. A

      majority of Plaintiff’s work occurred in and around Oklahoma County. Oklahoma

      County is part of the Western District of Oklahoma.

             ADMINISTRATIVE REQUIREMENTS PRIOR TO FILING

11. Plaintiff filed a claim with the Equal Employment Opportunity Commission

      (“EEOC”) on May 20, 2020. The EEOC issued the Notice of Rights letter on

      November 20, 2020.

12. This Complaint is filed within ninety (90) days of the date Plaintiff received the

      Dismissal and Notice of Rights Letter.


                                STATEMENT OF FACTS

13.    Plaintiff worked for Mercy as the Supervisor of the Pulmonary Rehabilitation and

       Fitness Center (the “Center”) at all times relevant to her Petition herein until she

       was wrongfully terminated on May 19, 2020.

14.    The Center consisted of five (5) employees under Plaintiff’s supervision: 2

       females and three males.

15.    On or around March 18, 2020 Plaintiff filed a complaint with Mercy’s Human

       Resources Department against a male employee of the Center, Anthony Langilotti




                                               3
       Case 5:21-cv-00075-PRW Document 1 Filed 02/02/21 Page 4 of 11




      (“Langilotti”) for violating company policy and for threatening, intimidating and

      inappropriate behavior toward Plaintiff and the other female employee.

16.   Other female employees had previously submitted complaints to human resources

      relative to Langilotti’s behavior in the workplace.

17.   No action was taken pursuant to Plaintiff’s March 18, 2020 complaint compelling

      Plaintiff, approximately three (3) weeks later, to inquire of its status to a human

      resources employee, Amy Salazar (“Salazar”).

18.   Salazar inquired if Plaintiff wanted to pursue the complaint, and Plaintiff

      responded affirmatively. Salazar then stated that she knew Langilotti very well and

      that he’d filed a complaint against Plaintiff’s manager.

19.   Plaintiff then contacted the manager of human resources, Melinda Schrum

      (“Schrum”) and requested an individual other than Salazar investigate her March

      18, 2020 complaint.

20.   Schrum agreed to investigate the complaint personally.

21.   A few days later, however, Plaintiff learned that Langilotti had been promoted to a

      temporary, full-time position and had been recommended for such position by

      Schrum.

22.   Approximately five (5) weeks after asking Schrum to investigate Schrum

      contacted staff relative to Plaintiff’s complaint but no action was taken with

      respect to the same.

23.   Two (2) of the staff members interviewed were suddenly terminated without any

      apparent cause.

                                             4
       Case 5:21-cv-00075-PRW Document 1 Filed 02/02/21 Page 5 of 11




24.   Approximately one (1) year prior to Plaintiff’s complaint to human resources a

      male made a complaint to human resources about Langilotti inappropriate

      comments to female members of the Center.

25.   Unlike Plaintiff’s complaint, that complaint resulted in an immediate investigation

      and Langilotti’s suspension from Center property while the investigation was

      pending.

26.   Approximately nine (9) weeks after Plaintiff’s complaint to human resources

      Plaintiff discovered Langilotti was compiling written records of Center members’

      credit card and banking information.

27.   Plaintiff immediately reported Langilotti’s illegal conduct and was contacted by

      Mercy’s corporate office with instructions to collect all such information which

      would then be picked up and shredded.

28.   One (1) week after disclosing Langilotti’s collection of private and confidential

      member information Plaintiff was suddenly terminated.

29.   Upon her termination Plaintiff was presented with severance paperwork and

      instructed to sign if she wanted a good reference in the future and a severance

      package.

30.   Plaintiff was informed at the time of her termination that if she refused to sign the

      paperwork releasing Mercy from liability, she would be ineligible for severance or

      a future recommendation.




                                             5
         Case 5:21-cv-00075-PRW Document 1 Filed 02/02/21 Page 6 of 11




31.    Plaintiff refused to sign the severance paperwork due to her still pending sexual

       harassment allegation against Langilloti and so was denied severance and the

       promise of positive employment references in the future.

32.    Male employees of Mercy and the Center specifically enjoy preferential treatment

       in pay, promotions, hours/shift availability, commendations by supervisors,

       responsibilities and accommodations.

33.    The sexual harassment and retaliatory behavior of male employees, particularly

       Langilotti, goes ignored and is, therefore, encouraged and rewarded by Mercy.

34.    Additionally, Plaintiff was made to lead prayers with her staff under the direction

       of her employer.

35.    Plaintiff was also compelled to undergo a year of Catholic practice in order to

       retain her employment with Mercy.

36. Mercy’s has an anti-harassment policy which prohibits all harassment including

      sexual harassment.

37. Mercy purports to be “committed to providing a professional work environment free

      from any form of discrimination or harassment based on race, color, creed, religion,

      gender, national origin, actual or perceived sexual orientation, gender identity or

      expression, veteran or military status, marital status, age, pregnancy, disability or any

      other class protected by law.”

38. Managers and supervisors are responsible for enforcing the policy and are instructed

      not to “engage in or tolerate any form of discrimination or harassment.”


                                               6
        Case 5:21-cv-00075-PRW Document 1 Filed 02/02/21 Page 7 of 11




39. Employees are responsible for complying with the policy.

40. Mercy also has policies in place regarding confidential information of patients and

     members, including financial data, which requires employees to protect the

     confidentiality of the information and to safeguard the same.

41. Plaintiff is a member of a protected class in that she is female.

42. During Plaintiff’s employ with Defendant Langilotti harassed and discriminated

     against her.

43. Langilotti scrutinized Plaintiff’s actions and communicated with her in an

     unprofessional manner.

44. Despite the history of allegations against Langilotti Defendant allowed him to remain

     employed and he was not disciplined for his sexually harassing behavior.

                                 FIRST CAUSE OF ACTION
                SEXUAL HARASSMENT IN VIOLATION OF TITLE VII
45. All previous paragraphs are incorporated as if set forth within.

46. Plaintiff is a female employee protected under Title VII.

47. Defendant is an employer within the meaning of Title VII, is engaged in an industry

     affecting commerce, and has fifteen (15) or more employees for each working day in

     each of twenty (20) or more calendar weeks in the current or preceding calendar year.

48. Rink and Shrum were Plaintiff’s supervisors or otherwise empowered by Defendant

     to take tangible employment actions against Plaintiff and other employees. On

     information and belief, these individuals had the authority to enforce Defendant’s




                                             7
        Case 5:21-cv-00075-PRW Document 1 Filed 02/02/21 Page 8 of 11




     policies, prohibit sexual harassment, refrain from engaging in sexual harassment, and

     reassign employees to different positions.

49. The Defendants created and/or fostered a sexually hostile work environment through

     their discriminatory words, actions and omissions with respect to Plaintiff. Their

     conduct was so severe that it altered the terms and conditions of Plaintiff’s

     employment and created an intimidating, hostile, and offensive work environment.

50. Defendant is directly liable because it was negligent in remedying the discriminatory

     conduct. Plaintiff made complaints yet the discriminatory conduct continued and

     intensified.

51. Defendant is vicariously liable for the discriminatory conduct. Defendant did not

     exercise reasonable care to prevent and promptly correct the discriminatory conduct.

52. As a direct and proximate result of Defendants’ conduct, Plaintiff suffered the

     following damages:

              a. Plaintiff was terminated and has incurred expenses in seeking other

                    employment;

              b. Plaintiff suffered loss of her pension and/or retirement benefits;

              c. Plaintiff seeks compensation for all lost wages and benefits.

                    Reinstatement of Plaintiff in her previous position is impractical and

                    unworkable. Therefore, Plaintiff seeks an award of front pay and

                    retirement benefits to compensate her; and

              d. Plaintiff has suffered, and continues to suffer, the type of mental anguish,

                    embarrassment, anger, frustration, disappointment, regret, despair, and

                                              8
        Case 5:21-cv-00075-PRW Document 1 Filed 02/02/21 Page 9 of 11




                  disruption of her peace of mind as a result of Defendant’s unlawful

                  conduct which any reasonable person would have suffered under like

                  circumstances, and other non-monetary losses.

53. Plaintiff is entitled to an award of attorney fees and costs under Title VII, 42 U.S.C.

     § 2000d-5(k).

54. Plaintiff has been injured in an amount in excess of $75,000.00 and is entitled to

     judgment against Defendants for their wrongful conduct.

                               SECOND CAUSE OF ACTION
          VIOLATION OF THE OKLAHOMA ANTI-DISCRIMINATION ACT
55. All previous paragraphs are incorporated as if set forth within.

56. Defendant is an employer within the meaning of the Oklahoma Ant-Discrimination

     Act (“OADA”) because it is a legal entity, institution, or organization that pays one

     or more individuals a salary or wages for work performance. Plaintiff was an

     employee within the meaning of the OADA in that she received a salary or wages

     from an employer. See Okla. Stat. tit. 25 § 1301.

57. It is a discriminatory practice for an employer to discriminate against an individual

     with respect to the terms and conditions of employment because of sex. See Okla.

     Stat. tit. 25 § 1302.

58. The actions described in the previous paragraphs amount to Defendant’s

     discriminating against Plaintiff with respect to the terms and conditions of

     employment because of sex.




                                            9
       Case 5:21-cv-00075-PRW Document 1 Filed 02/02/21 Page 10 of 11




59. Plaintiff complained through her chain of command pursuant to Defendant’s policies

     in an attempt to end the sexual harassment.

60. Defendant is directly liable because it was negligent in remedying the discriminatory

     conduct. Plaintiff made complaints yet the discriminatory conduct continued and

     intensified.

61. Defendant is vicariously liable for employee conduct in direct violation of

     Defendant’s anti-harassment and anti-discrimination policies. Defendant did not

     exercise reasonable care to prevent and promptly correct the discriminatory conduct.

62. As a direct and proximate result of Defendant’s conduct, Plaintiff suffered the

     following damages:

              a. Plaintiff was discharged and has incurred expenses in seeking other

                    employment;

              b. Plaintiff suffered loss of her pension and/or retirement benefits;

              c. Plaintiff seeks compensation for all lost wages and benefits,

                    Reinstatement of Plaintiff in her previous position is impractical and

                    unworkable. Therefore, Plaintiff seeks an award of front pay and

                    retirement benefits to compensate her; and

              d. Plaintiff has suffered, and continues to suffer, the type of mental anguish,

                    embarrassment, anger, frustration, disappointment, regret, despair, and

                    disruption of her peace of mind as a result of Defendant’s unlawful

                    conduct which any reasonable person would have suffered under like

                    circumstances, and other non-monetary losses.

                                              10
        Case 5:21-cv-00075-PRW Document 1 Filed 02/02/21 Page 11 of 11




63. Plaintiff is entitled to an award of attorney fees and costs under Okla. Stat. tit. 25 §

     1350(H).

64. Plaintiff has been injured in an amount in excess of $75,000.00 and is entitled to

     judgment against Defendant for its wrongful conduct.

     WHEREFORE, Plaintiff Erin Joyner demands judgment in her favor against

Defendants in an amount in excess of $75,000.00 for their wrongful, improper, and illegal

conduct. Plaintiff Erin Joyner further prays that she be awarded back pay, front pay,

compensatory damages, damages for harm to her reputation, mental anguish,

embarrassment, anger, frustration, disappointment, regret, despair, and disruption of her

peace of mind. Plaintiff Erin Joyner requests that the Court award pre- and post-judgment

interest, costs, and attorney fees associated with this suit, and any and all other relief that

the Court deems just and equitable.


                                                   Respectfully submitted,

                                                   s/ Kindra N. Avila           _______
                                                   Rachel Bussett, OBA #19769
                                                   Kindra N. Avila, OBA #22547
                                                   Bussett Legal Group, PLLC
                                                   2201 N. Classen Blvd.
                                                   Oklahoma City, OK 73106
                                                   Telephone: (405) 605-8073
                                                   FAX: (405) 212-9112
                                                   Email: Rachel@BussettLegal.com
                                                   Attorneys for Plaintiff Erin Joyner


              ATTORNEY’S LIEN CLAIMED
              JURY TRIAL DEMANDED

                                              11
